DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-26 been renumbered 18-30.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit” in claim 18.
“heating means” in claim 18
“temperature control means” in claim 20
“temperature adjustment means” in claim 21
“ultrasonic means” in claim 22
“rotation control means” in claim 26
“electrical heating means” in claim 29
“electrical source” in claims 29 and 30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "characterized in that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The transitional phrase (i.e. between the preamble and the body of a claim) “characterized” and phrases incorporating it (“characterized by”, “characterized in that”, etc.) are common in applications of European origin in US practice claims containing these words and phrases may be rejected under 35 USC 112b when characterized may connote more than mere description (the dictionary definition); in scientific parlance characterization may imply one or more physical steps or procedures (e.g. structure determination, elemental analysis, or qualitative tests) to identify a product.  Since it is rare that applicant intends more than a mere description when using this language, physical steps are rarely disclosed.  As such, the reader may be unsure about the meaning of the wording of the claims, and additionally the scope of the claim is often unclear (“characterized” conveys no degree of openness).  Usually these troublesome words or phrases can be replaced by the standard transitional words “having”, “comprising”, and “wherein”.
Regarding claims 21, 22 and 26, the claim limitation “temperature adjustment means” in claim 17, “ultrasonic means” in claim 18 and “rotation control means” in claim 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 30, the claim limitation “that the drive unit for moving the swab relative to the drive unit” is unclear in light of the claim limitation of claim 14 which states “said drive unit being arranged for moving the swab relative to said housing.”  It is unclear if the limitation of claim 26 is in additional movement relative to the drive unit or if the movement in claim 14 would also result in a movement with respect to the drive unit.  For the purpose of the application of prior art, this claim has been interpreted as “that the drive unit for moving the swab relative to said housing” and it is suggested that the claim be amended in this manner.
Claims not specifically mentioned above are necessarily rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0216722 A1 to Choate (Choate) in view of US 2007/0060988 A1 to Grenon et al. (Grenon).
Regarding claims 18 and 29, Choate teaches an eye treatment device (title) arranged for removing debris from margin of the eyelid and/or for massaging the Meibomian glands (abstract), said eye treatment device comprises a swab (120/120’/150/150’) operatively connected to a housing (102) that accommodates a drive unit (113’/113”/113’”), said drive unit being arranged for moving the swab relative to said housing ([0028, 0034, 0037, 0043, 0044, 0048, 0051]), the moving of the swab relative to said housing is a rotating movement ([0034, 0035, 0038, 0043, 0044, 0047, 
Grenon teaches an analogous device to that of Choate in that Grenon teaches treating eyelid margin obstructions ([0004]) including the application of a heating element (42 which is for example a flexible foil heater element that produces heating by virtue of the heat produced when current passes through a resistor, i.e. resistive heating [0087]).  The heating causes material which are causing obstructions and occlusions to essentially melt and become fluid ([0089]) allowing them to be expelled from the Meibomian gland or glands.  The heating element is connected to a power source (34) which may be based upon batteries or the power source may utilize AC power which is converted to DC as needed for implementation of the device ([0137]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 19, Choate in view of Grenon teaches the device of claim 14 as well as Grenon teaching wherein the eye treatment device is arranged for heating to a predefined temperature between 33oC and 45oC ([0035, 0079]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the device for heating to a predefined temperature as claimed so as to provide a good balance between comfort and efficacy ([0079]).
Regarding claim 20, Choate in view of Grenon teaches the device of claim 14 as well Grenon teaching wherein the device comprises temperature controlling means (70) arranged to heat to a predefined temperature and/or maintain the heat at a predefined temperature ([0097]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature controlling means of Grenon so as to ensure proper heating within a therapeutic temperature range is maintained as taught by Grenon ([0097]).
Regarding claim 21, Choate in view of Grenon teaches the device of claim 14 as well as Grenon teaching wherein the temperature control means comprises a temperature adjustment means (38) arranged for allowing adjustment of the temperature during use.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature adjustment means of Grenon so as to ensure proper heating within a therapeutic temperature range is maintained as taught by Grenon ([0097]).
Regarding claim 22, Choate in view of Grenon teaches the device of claim 14 as well as Choate teaching wherein the eye treatment device further comprises an ultrasonic means (112).
Regarding claim 23, the claim element of the extension member is not positively recited and therefore is not afforded patentable weight as claim 1 only requires one of the swab is arranged for being releasably attached to the housing or to an extension member arranged for coupling the swab to the housing.  The examiner has addressed the swab arranged for being releasably attached to the housing.  
Regarding claim 24, Choate in view of Grenon teaches the device of claim 14 as well as Choate teaching wherein an electrical motor (114) of the drive unit is rotatable in both directions ([0038, 0039, 0044, 0058, 0065]).
Regarding claim 25, Choate in view of Grenon teaches the device of claim 14 as well as Choate teaching wherein the eye treatment device is arranged for rotating the swab at a speed between 50 and 150 rpm (the device of Choate is capable of the claimed speed limitations and therefore meets the limitations, see for example [0035, 0038, 0063].  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)
Regarding claim 26, Choate in view of Grenon teaches the device of claim 14 as well as Choate teaching wherein the eye treatment device comprises rotation control means arranged for allowing adjustment of the rotational speed during use ([0039]).
Regarding claim 27, Choate in view of Grenon teaches the device of claim 14 as well as Choate teaching wherein the swab has a substantially tubular shape with a rounded end (see Figures with respect to 120/120’/150/150’).
Regarding claim 28, Choate in view of Grenon teaches the device of claim 23 as well as wherein the diameter of the tubular shape is between 0.2cm and 1cm ([0031, 0055]).
Regarding claim 30, Choate in view of Grenon teaches the device of claim 14 as well as Choate teaching that the drive unit for moving the swab relative to the drive unit comprises an electric motor (114) and an electric source (108) for supplying electricity to the electric motor ([0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0087009 A1 to Badawi discloses an eye treatment device including resistive heating elements (446A, 446B) upon or within a contact surface of a respective heating assembly (442A, 442B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794